[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-16191                 ELEVENTH CIRCUIT
                            Non-Argument Calendar                JUNE 5, 2012
                          ________________________                JOHN LEY
                                                                   CLERK

                  D.C. Docket No. 8:11-cr-00440-SDM-MAP-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

IRAIS AVILES-GOROSTIETA,
a.k.a. Irais Ailes-Gorostieta,

                                                             Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                  (June 5, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges

PER CURIAM:

      Stephen U. Baer, appointed counsel for Irais Aviles-Gorostieta in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Aviles-Gorostieta’s convictions

and sentences are AFFIRMED.




                                         2